Title: From George Washington to Lieutenant Colonel Moses Rawlings, 7 March 1779
From: Washington, George
To: Rawlings, Moses


Sir
Head Quarters Middlebrook 7th March 1779.
Your letter of the 15th Ultimo was handed me by Capn Beall.
That you may not be embarrassed for want of money, in re-inlisting such of your men, whose times of service have expired or will soon terminate—I have given a warrant to Capn Beall for fifteen thousand dollars for this purpose, and that of filling up the corps by new recruits. You will proceed in re-inlisting, agreeable to the terms and principles established in the general orders which accompany this letter.
I make no doubt, but th⟨at⟩ you will appoint, such officers for the recruiting service, as may appear best calculated to answer the end, and to such places, as promise the greatest success. Every new recruit is to receive two hundred dollars, besides the usual bounties of land and clothing. The officers who go on this business, will be entitled to twenty dollars per head, for every new recruit; and to three dollars a day for extra expences. Under these encouragements, I hope you will be able to fill up the corps to the compliment assigned by Congress.
Captain Beall has mentioned to me a degree of dissatisfaction among the officers respecting their rank. They must be satisfied it is not in my power to make any alterations—In placing the corps in its present state, every thing has been done, that could be prudently effected. And I would suppose that the officers after weighing the circumstances under which your Regiment was first raised, and the disadvantages under which it has labored, will be of the same opinion. However, should any of them decline the service on this account, you will take such measures, with those who continue, as that the re-inlisting and recruiting may be kept up—and the corps retain its proper form, avoiding a new appointment of officers.
The terms in which you speak of the recruiting business is one reason why I have not sent you more money. But should it turn out better than you suppose you may soon have another sum—In the mean while, you should not loose a single recruit, but, if possible, borrow for this purpose, till you can receive a further supply.
When you send for money I shall expect a particular return of the expenditure of what is drawn, to include the new recruits—and the names and number of the reinlisted.
You will use such precautions, as that the recruits may be collected, from time to time, with the corps; and that the whole may be held in perfect readiness to march to Pittsburg at a moments warning. I am sir Your most obt humble servt
G. Washington
P.S. In case you find after tryal, that the officers on the recruiting service, meet with no success—you will recall them as a needless expence to the continent will be incurred by their continuance.